DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on March 30, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1-26 have been examined and rejected. This Office action is responsive to the amendment filed on March 1, 2021, which has been entered in the above identified application.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1-3, 5 and 7-14, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Danieli et al (U.S. Patent No. 7,458,894 B2), in view of Tan (Pub. No. US 2015/0121437), in view of Laakkonen et al (U.S. Patent No. 9,005,036 B2), and further in view of Spanton et al (U.S. Patent No. 7,632,186).

Claims 1-3, 5, 7, 8 (System)
5-1.	Regarding claim 1, Danieli teaches the claim comprising: one or more computing devices comprising one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, cause the one or more processors to implement a spectating system configured to: broadcast video received from a broadcaster device... to a plurality of spectator devices, wherein the video includes game play of a 10respective broadcaster participating as a player in a game executing on a game system, by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54]. 
Danieli teaches obtain from the game system... game metadata for the game wherein the game metadata includes one or more of game states 15for the game, game event data for the game, player inputs to the game, or data describing or representing game content; generate broadcast content based at least in part according to game-related content indicated in the game metadata obtained from the game system, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [column 17, lines 36-39]. The game state may be considered game metadata. Based on the game state, additional information may be included in the stream that will be [column 17, lines 45-51]. This additional information includes data such as score [column 10, lines 58-62] and further information about the game event [column 11, lines 1-13]. Thus, a game state is obtained from the game system and content generated according to the game state, such as score or further information about a game event, is broadcast to spectators.
Danieli teaches provide at least some of the broadcast content to the plurality of spectator devices according to a spectating user interface (UI), by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54].
Danieli teaches 20obtain spectator interactions with the broadcast content and spectator inputs according to the spectating UI, wherein the spectator inputs include one or more of audio input or text input received from the plurality of spectator devices, by disclosing that spectators may interact with an event by a semi-passive experience [column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [column 13, line 55 to column 14, line 24]. Spectators may engage in a voice chat session with other spectators, or with a moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39]. 
Danieli teaches analyze the spectator interactions and the spectator inputs to determine game feedback and broadcast feedback; and provide indications of the game feedback to the game system... and provide indications of the broadcast feedback to the broadcast device, by disclosing that semi-active experiences would have an outcome in a game event [column 13, lines 44-54] and active experiences have an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63]. Voice chat sessions are also conducted between the spectator and the [column 8, lines 50-57; column 16, lines 33-39].
Although Danieli discloses a spectating process that carries out the function of receiving broadcast video from a device [Danieli, column 15, lines 44-46; figure 7], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the broadcast device. In other words, Danieli does not expressly teach that the broadcast video is received from the broadcast device according to a broadcasting application programming interface (API) of the spectating system, and that the indications of the broadcast feedback to the broadcaster device is provided according to the broadcasting API. Tan discloses receiving a request from a game console to broadcast an online match of a multiplayer video game [paragraph 49] by making an API call to a video broadcast/streaming provider, such as a server containing a multi-perspective game broadcast system that acts as a spectating system [paragraphs 48-51; figure 1]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API on the video broadcast/streaming provider that a broadcast device may access would make it easier to efficiently share data and processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API for sharing data and processes between the broadcast device and a spectating system, as taught by Tan. This would simplify programming needed to implement functionality between the broadcast device and the spectator process.
Although Danieli-Tan disclose a spectating process that carries out the function of receiving programmatic metadata [Danieli, column 17, lines 10-14] and providing active experiences having an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63], Danieli does not provide details regarding use of an API when performing interactions between the that the game metadata for the game is obtained from the game system according to a game system API of the spectating system, and that the indications of the game feedback to the game system is provided according to the game system API. Laakkonen discloses a system for sharing gameplay experiences [column 1, lines 6-7]. An API provides a game developer with an opportunity to choose which game elements (e.g. game metadata) are to be recorded and shared with users [column 6, lines 43-60; column 8, lines 9-51; column 7, TABLE 1]. Recorded gameplay actions may be sent to a remote server for distribution to one or more spectators [column 4, line 67 to column 5, line 5]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API at the spectating process that a game system may access would make it easier to efficiently share data and processes. Since the spectator process of Danieli-Tan makes available the ability to provide various experiences to a spectator that involve interactions with the game being played, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API as taught by Laakkonen for sharing data and processes between the game system and the spectating system. This would simplify programming needed to implement functionality between the game being played and the spectator process.
Danieli-Tan-Laakkonen do not expressly teach generate additional broadcast content according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events determined from the analyzing of the spectator interactions and the spectator inputs. Spanton discloses a game console that sends intra-game data for a video game to a server that is capable of rebroadcasting the intra-game data to non-participants of the video game [column 13, lines 18-23]. A title server 605 provides all game specific services after the video game authenticates itself to the network and includes a topology server/service [column 14, lines 39-45]. Feedback server 613 may receive feedback from participant clients and spectator clients, and provide that feedback to participant clients, such as an indication of how many spectators are watching the game session [column 15, lines 15-22]. The title server also enables spectators to affect the game world for live feeds by enabling them to provide live feedback [column 15, lines 22-30]. For example, spectator clients may be able to provide feedback indicating applause or clapping and the title server might aggregate applause feedback from all spectator clients, and send an indication to the participant client(s) of the amount of applause or percentage of spectators providing applause feedback [column 15, lines 30-35]. The participant client might use that indication, e.g., to determine the energy of the simulated spectator crowd in a sports game, to award bonus points, or performs some other action [column 15, lines 35-37]. Broadcast service server 609 forwards all received game telemetry data to one or more filter servers 615 that analyze the received data and processes and/or conglomerates the data into a single stream of data, referred to as a spectator feed [column 15, lines 58-62]. Filter servers 615 may embed game checkpoints within the spectator feed wherein checkpoint data might include metadata indicating that a noteworthy event is occurring within the video game, which may be used to create a subsequent highlight reel for spectator viewing [column 16, lines 39-56; column 22, lines 23-26]. This would enhance spectator experience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate additional broadcast content such as an indication of how many spectators are watching a game session, amount of applause, percentage of spectators providing applause feedback, and highlights, as taught by Spanton. This would enhance spectator experience.

5-2.	Regarding claim 2, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 1, wherein a game state is a point-in-time record of game information and game data that represents a particular game at a particular point on a game timeline within a game universe, by disclosing storing a game state [Danieli, column 10, lines 37-42] and providing the game state to the spectator process, as an input stream [Danieli, column 17, lines 36-39; column 18, lines 24-37].

5-3.	Regarding claim 3, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 1, wherein the game event data includes 30game event records indicating notable events in the game as determined by the game system, by disclosing monitoring events to allow a spectator to play alongside the participant in the game [Danieli, column 14, lines 5-24].Atty. Dkt. No.: 6924-11800/PM11053-US Page 150 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.

5-4.	Regarding claim 5, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 1, wherein a player input indicates a command or action input to the game by a respective player via a game client or game controller, by disclosing a gaming system having controllers for interacting with and controlling the software executed by a game console [Danieli, column 8, lines 14-27].

5-5.	Regarding claim 7, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 1, wherein the spectating system is further configured to: generate one or more game inputs according to analysis of the spectator inputs; and provide the one or more game inputs to the game system according to the game system API, wherein the game inputs affect execution of the game on the game system, by disclosing that spectators may interact with an event by a semi-passive experience [Danieli, column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [Danieli, column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [Danieli, column 13, line 55 to column 14, line 24].

wherein the broadcast content includes one or more of content overlaid on game video received from the broadcaster device or UI elements provided to the plurality of spectator devices for display according to the spectating UI, by disclosing augmenting the video data stream by adding commentary and additional data [Danieli, column 10, line 58 to column 11, line 13].

Claims 9-14, 16-24 (Method)
5-7.	Regarding claim 9, Danieli teaches the claim comprising: Atty. Dkt. No.: 6924-11800/PM11053-US Page 151 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.performing, by a spectating system implemented on one or more computing devices: streaming one or more broadcasts, received from one or more broadcaster devices... to a plurality of spectator devices, wherein each broadcast 5shows game play of a respective broadcaster participating as a player in a game executing on a game system, by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54]. 
	Danieli teaches generating content for the broadcasts based at least in part according to game metadata for the game received from the game system, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [column 17, lines 36-39]. The game state may be considered game metadata. Based on the game state, additional information may be included in the stream that will be broadcast to spectators [column 17, lines 45-51]. This additional information includes data such as score [column 10, lines 58-62] and further information about the game event [column 11, lines 1-13]. Thus, a game state is obtained from the game system and content generated according to the game state, such as score or further information about a game event, is broadcast to spectators.
receiving10receiving indications of spectator interactions with the broadcast content and spectator inputs comprising one or more of audio input or text input, by disclosing that spectators may interact with an event by a semi-passive experience [column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [column 13, line 55 to column 14, line 24]. Spectators may engage in a voice chat session with other spectators, or with a moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39]. 
	Danieli teaches analyzing the spectator interactions and the spectator inputs to determine game feedback and broadcast feedback; and providing indications of the game feedback to the game system... and provide indications of the broadcast feedback to the broadcaster device..., by disclosing that semi-active experiences would have an outcome in a game event [column 13, lines 44-54] and active experiences have an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39].
Although Danieli discloses a spectating process that carries out the function of receiving broadcast video from a device [Danieli, column 15, lines 44-46; figure 7], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the broadcast device. In other words, Danieli does not expressly teach that the one or more broadcasts are received from the one or more broadcaster devices according to a broadcasting application programming interface (API) of the spectating system, and that the indications of the broadcast feedback to the broadcaster device is provided according to the broadcasting API. Tan discloses receiving a request from a game console to broadcast an online match of a multiplayer video game [paragraph 49] by [paragraphs 48-51; figure 1]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API on the video broadcast/streaming provider that a broadcast device may access would make it easier to efficiently share data and processes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API for sharing data and processes between the broadcast device and a spectating system, as taught by Tan. This would simplify programming needed to implement functionality between the broadcast device and the spectator process.
Although Danieli-Tan disclose a spectating process that carries out the function of receiving programmatic metadata [Danieli, column 17, lines 10-14] and providing active experiences having an influencing level of engagement that directly affects the participant in the game [Danieli, column 13, lines 55-63], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the game system. In other words, Danieli does not expressly teach that the game metadata for the game is received from the game system according to a game system API of the spectating system, and that the indications of the game feedback to the game system is provided according to the game system API. Laakkonen discloses a system for sharing gameplay experiences [column 1, lines 6-7]. An API provides a game developer with an opportunity to choose which game elements (e.g. game metadata) are to be recorded and shared with users [column 6, lines 43-60; column 8, lines 9-51; column 7, TABLE 1]. Recorded gameplay actions may be sent to a remote server for distribution to one or more spectators [column 4, line 67 to column 5, line 5]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API at the 
Danieli-Tan-Laakkonen do not expressly teach generate additional broadcast content according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events determined from the analyzing of the spectator interactions and the spectator inputs. Spanton discloses a game console that sends intra-game data for a video game to a server that is capable of rebroadcasting the intra-game data to non-participants of the video game [column 13, lines 18-23]. A title server 605 provides all game specific services after the video game authenticates itself to the network and includes a topology server/service 607, broadcast service 609, web service gateway 611, and feedback server 613 [column 14, lines 39-45]. Feedback server 613 may receive feedback from participant clients and spectator clients, and provide that feedback to participant clients, such as an indication of how many spectators are watching the game session [column 15, lines 15-22]. The title server also enables spectators to affect the game world for live feeds by enabling them to provide live feedback [column 15, lines 22-30]. For example, spectator clients may be able to provide feedback indicating applause or clapping and the title server might aggregate applause feedback from all spectator clients, and send an indication to the participant client(s) of the amount of applause or percentage of spectators providing applause feedback [column 15, lines 30-35]. The participant client might use that indication, e.g., to determine the energy of the simulated spectator crowd in a sports game, to award bonus points, or performs some other action [column 15, lines 35-37]. Broadcast service server 609 forwards all received game telemetry data to one or more filter servers 615 that analyze the received data and processes and/or conglomerates the data into a single stream of data, referred to as a spectator feed [column 15, lines 58-62]. Filter servers 615 may embed game checkpoints within the spectator feed wherein checkpoint data might include metadata indicating that a noteworthy event is occurring within the video game, which may be used to create a subsequent highlight reel for spectator viewing [column 16, lines 39-56; column 22, lines 23-26]. This would enhance spectator experience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate additional broadcast content such as an indication of how many spectators are watching a game session, amount of applause, percentage of spectators providing applause feedback, and highlights, as taught by Spanton. This would enhance spectator experience.

5-8.	Regarding claim 10, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 9, wherein the game metadata includes metadata received from one or more of the game system, the one or more broadcaster 15devices, a game developer system, or a third-party system, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [Danieli, column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [Danieli, column 17, lines 36-39].

5-9.	Regarding claim 11, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 9, further comprising receiving the one or more broadcasts from the broadcast devices as broadcast streams, wherein at least part of the game metadata is received with the broadcast streams, by disclosing [Danieli, column 15, lines 50-54].

5-10.	Regarding claim 12, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 9, further comprising: obtaining, by the game system, the indications of spectator interactions with the broadcast content according to the game system API; and affecting execution of the game on the game system according to the indicated 25spectator interactions with the broadcast content, by disclosing that spectators may interact with an event by a semi-passive experience [Danieli, column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [Danieli, column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [Danieli, column 13, line 55 to column 14, line 24].

5-11.	Regarding claim 13, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 12, further comprising providing one or more indications of effects of the indicated spectator interactions with the broadcast content on the execution of the game to the plurality of spectator devices via the one or 30more broadcasts, wherein the one or more indications include one or both of visual indications or audio indications, by disclosing that spectators may interact with an event by a semi-passive experience [Danieli, column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [Danieli, column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects participants [Danieli, column 13, line 55 to column 14, line 24]. Spectators may interact with each other [Danieli, column 16, lines 29-49].Atty. Dkt. No.: 6924-11800/PM11053-US Page 152 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.

5-12.	Regarding claim 14, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 9, further comprising: providing at least some of the broadcast content to the plurality of spectator devices according to a spectating user interface (UI), by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [Danieli, column 15, lines 50-54].
Danieli-Tan-Laakkonen-Spanton teach  5obtaining the spectator interactions with the broadcast content according to the spectating UI, by disclosing that spectators can carry on a voice chat session or a text chat session with other spectators [Danieli, column 16, lines 33-39].

5-13.	Regarding claim 16, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 9, wherein the broadcast content includes one or more user interface (UI) elements provided to the plurality of spectator devices for display according to a spectating UI, by disclosing augmenting the video data stream by adding commentary and additional data [Danieli, column 10, line 58 to column 11, line 13]. 15

5-14.	Regarding claim 17, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 9, wherein the game metadata includes one or more of game states for the game, game event data for the game, player inputs to the game, or data describing or representing game content, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [Danieli, column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [Danieli, column 17, lines 36-39].

5-15.	Regarding claim 18, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 17, wherein a game state is a point-in-time 20record of game information and game data that represents a particular game at a particular point on a game timeline within a game universe, by disclosing storing a [Danieli, column 10, lines 37-42] and providing the game state to the spectator process, as an input stream [Danieli, column 17, lines 36-39; column 18, lines 24-37].

5-16.	Regarding claim 19, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 17, wherein the game event data includes game event records indicating notable events in the game as determined by the game 25system, by disclosing monitoring events to allow a spectator to play alongside the participant in the game [Danieli, column 14, lines 5-24].

5-17.	Regarding claim 20, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 17, wherein the game content includes one or more of objects, items, or characters within the game, by disclosing tracking the progress of one or more participants in an event [Danieli, column 10, lines 11-14] where events typically comprise games [Danieli, column 10, lines 37-42].Atty. Dkt. No.: 6924-11800/PM11053-US Page 153 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.

5-18.	Regarding claim 21, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 17, wherein a player input indicates a command or action input to the game by a respective player via a game client or game controller, by disclosing a gaming system having controllers for interacting with and controlling the software executed by a game console [Danieli, column 8, lines 14-27].5

5-19.	Regarding claim 22, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 9, further comprising: analyzing the spectator inputs to determine one or more game inputs; and 10providing the one or more game inputs to the game system according to the game system API, wherein the game inputs affect execution of the game on the game system, by disclosing that spectators may interact with an event by a semi-passive experience [Danieli, column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [Danieli, column 13, lines 44-54], and active  [Danieli, column 13, line 55 to column 14, line 24].

5-20.	Regarding claim 23, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 22, wherein the spectator inputs further include inputs to one or more of controller devices, joysticks devices, motion tracking 15input devices, or gesture-based input devices of the spectator devices, by disclosing that spectators may be using a variety of electronic devices including a game console [Danieli, column 12, lines 11-21]. The game console may be equipped with a wide variety of user devices for input such as thumb sticks [Danieli, column 8, lines 14-27].

5-21.	Regarding claim 24, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 9, wherein at least part of the game metadata is provided by the game system in response to requests for the game metadata from the spectating system according to the game system API, by disclosing that spectators may interact with an event by a semi-passive experience [Danieli, column 13, lines 37-43], semi-active experience [Danieli, column 13, lines 44-54], and active experience [Danieli, column 13, line 55 to column 14, line 24]. An active experience allows a spectator to play alongside the action and having an influencing level of engagement that affects participants in the game, where spectator input may cause the program to advise the spectator whether their choices have deviated from an actual match currently being played by the participants [Danieli, column 14, lines 17-24]. Such advice may be considered metadata.

6.	Claims 4, 15, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Danieli et al (U.S. Patent No. 7,458,894 B2), in view of Tan (Pub. No. US 2015/0121437), in view of Laakkonen et al (U.S. Patent No. 9,005,036 B2), in view of Spanton et al (U.S. Patent No. 7,632,186), and further in view of Kern et al (U.S. Patent No. 8,628,424).

6-1.	Regarding claim 4, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 1. Danieli-Tan-Laakkonen-Spanton do not expressly teach wherein the spectating system is further configured to: analyze video or audio inputs from the respective broadcaster to determine broadcaster emotion metrics, wherein the broadcast content is generated further according to the broadcaster emotion metrics. Kern discloses that active participants to the game may provide responsive feedback reactively to feedback that is directed to the active participants from one or more spectators [Kern, column 2, lines 58-60; column 7, lines 11-23]. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide feedback from active participants in the gaming environment, as taught by Kern. This would provide a richer experience for users.

6-2.	Regarding claim 15, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 9, wherein the broadcast content includes one or more overlays on game video received from the one or more broadcaster devices, by disclosing augmenting the video data stream by adding commentary and additional data [Danieli, column 10, line 58 to column 11, line 13].
	Danieli-Tan-Laakkonen-Spanton do not expressly teach wherein the additional broadcast content includes one or more UI elements indicating one or more spectator emotions according to the spectator emotion metrics. Kern discloses providing spectator feedback within a gaming environment [column 1, lines 27-33] where the spectator feedback may be received from input devices such as a keyboard, a microphone, a Bluetooth headset, a mouse, a motion-based input device, a webcam, and so forth [column 2, lines 30-34]. Spectator interaction may comprise positive and negative feedback such as applause, cheering, jeering, booing, or other audible feedback [column 4, lines 45-49]. Feedback may [column 4, lines 49-57]. The actions, feedback, and/or input of a plurality of spectators may be utilized in aggregate [column 5, line 50 to column 6, line 3]. An implementation module may implement the spectator feedback within the gaming environment, such as playing any applause or cheering [column 6, lines 46-56] and boos or jeering [column 6, lines 56-61]. The implementation module may generate and provide other indications of spectator feedback to complement the played feedback, such as an icon comprising an image of a “thumbs-up” or “thumbs-down” and sound effect of artificial/computer generated applause, cheering, booing, stomping, and so forth [column 6, line 62 to column 7, line 4]. Each of the indications of feedback may be provided upon the receipt of threshold levels of spectator feedback [column 7, lines 4-6]. Thus, in order to provide the other indications to complement the played spectator feedback, the implementation module would have to analyze the spectator feedback to determine an emotion (cheering/applause or booing/jeering) and whether a metric of the emotion surpasses a threshold level. This would provide a richer gaming experience among users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide emotional feedback from spectators in a gaming environment, as taught by Kern. This would provide a richer gaming experience among users.

Claims 25-26 (Computer Storage Medium)
6-3.	Regarding claim 25, Danieli teaches the claim of a non-transitory computer-readable storage medium storing program instructions that when executed on one or more computers cause the one or more computers to implement a broadcast content module for a spectating system configured to: 25obtain one or more broadcasts from one or more broadcaster devices..., wherein each broadcast shows game play of a respective broadcaster participating as a player in a game executing on a game system, by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54].
	Danieli teaches obtain, from the game system..., game metadata for the game, wherein the game metadata includes one or more of game states for the Atty. Dkt. No.: 6924-11800/PM11053-US Page 154 Meyertons, Hood, Kivhn, Kowert & Goetzel, P.C.game, game event data for the game, player inputs to the game, or data describing or representing game content; generate broadcast content for the one or more broadcasts based at least in part according to the game metadata received from the game system, by disclosing collecting and distributing audio and video data for an event, as well as programmatic metadata [column 17, lines 10-14]. An event may be monitored comprising an online game, and a game state may be provided from the game host server to the spectator process, as an input stream [column 17, lines 36-39]. The game state may be considered game metadata. Based on the game state, additional information may be included in the stream that will be broadcast to spectators [column 17, lines 45-51]. This additional information includes data such as score [column 10, lines 58-62] and further information about the game event [column 11, lines 1-13]. Thus, a game state is obtained from the game system and content generated according to the game state, such as score or further information about a game event, is broadcast to spectators.
	Danieli teaches 5stream the one or more broadcasts and the broadcast content to a plurality of spectator devices, by disclosing providing spectator data streams in appropriate formats for a variety of different types of electronic devices used by spectators to follow the play of a game [column 15, lines 50-54].
	Danieli teaches obtain spectator interactions with the broadcast content and spectator inputs comprising one or more of audio input or text input from the plurality of spectator devices, by disclosing that spectators may interact with an event by a semi-passive experience [column 13, lines 37-43], semi-active experience where spectators may affect the outcome of events [column 13, lines 44-54], and active experience where spectators have an influencing level of engagement that affects  [column 13, line 55 to column 14, line 24]. Spectators may engage in a voice chat session with other spectators, or with a moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39].
	Danieli teaches analyze the spectator interactions and the spectator inputs to determine... game feedback and broadcast feedback; and provide indications of the game feedback to the game system... and provide indications of the broadcast feedback to the broadcast device, by disclosing that semi-active experiences would have an outcome in a game event [column 13, lines 44-54] and active experiences have an influencing level of engagement that directly affects the participant in the game [column 13, lines 55-63]. Voice chat sessions are also conducted between the spectator and the moderator of a game, which will be streamed to the game console [column 8, lines 50-57; column 16, lines 33-39].
Although Danieli disclose a spectating process that carries out the function of receiving broadcast video from a device [Danieli, column 15, lines 44-46; figure 7], Danieli does not provide details regarding use of an API when performing interactions between the spectating process and the broadcast device. In other words, Danieli does not expressly teach that the one or more broadcasts are obtained from the one or more broadcaster devices according to a broadcasting application programming interface (API) of the spectating system, and that the indications of the broadcast feedback to the broadcaster device are provided according to the broadcasting API. Tan discloses receiving a request from a game console to broadcast an online match of a multiplayer video game [paragraph 49] by making an API call to a video broadcast/streaming provider, such as a server containing a multi-perspective game broadcast system that acts as a spectating system [paragraphs 48-51; figure 1]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API on the video broadcast/streaming provider that a broadcast device may access would make it easier 
Although Danieli-Tan disclose a spectating process that carries out the function of receiving programmatic metadata [Danieli, column 17, lines 10-14] and providing active experiences having an influencing level of engagement that directly affects the participant in the game [Danieli, column 13, lines 55-63], Danieli-Tan do not provide details regarding use of an API when performing interactions between the spectating process and the game system. In other words, Danieli-Tan do not expressly teach that the game metadata for the game is obtained from the game system according to a game system API of the spectating system, and that the indications of the game feedback to the game system is provided according to the game system API. Laakkonen discloses a system for sharing gameplay experiences [column 1, lines 6-7]. An API provides a game developer with an opportunity to choose which game elements (e.g. game metadata) are to be recorded and shared with users [column 6, lines 43-60; column 8, lines 9-51; column 7, TABLE 1]. Recorded gameplay actions may be sent to a remote server for distribution to one or more spectators [column 4, line 67 to column 5, line 5]. An API allows one piece of software to make use of the functionality of, or data available to, another piece of software by providing a consistent, programmatic method for accessing a resource. Implementing an API at the spectator process that a game system may access would make it easier to efficiently share data and processes. Since the spectator process of Danieli-Tan makes available the ability to provide various experiences to a spectator that involve interactions with the game being played, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide at the spectator process of Danieli, an API as taught by Laakkonen for sharing data and processes between the 
Danieli-Tan-Laakkonen do not expressly teach generate additional broadcast content according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events determined from the analyzing of the spectator interactions and the spectator inputs. Spanton discloses a game console that sends intra-game data for a video game to a server that is capable of rebroadcasting the intra-game data to non-participants of the video game [column 13, lines 18-23]. A title server 605 provides all game specific services after the video game authenticates itself to the network and includes a topology server/service 607, broadcast service 609, web service gateway 611, and feedback server 613 [column 14, lines 39-45]. Feedback server 613 may receive feedback from participant clients and spectator clients, and provide that feedback to participant clients, such as an indication of how many spectators are watching the game session [column 15, lines 15-22]. The title server also enables spectators to affect the game world for live feeds by enabling them to provide live feedback [column 15, lines 22-30]. For example, spectator clients may be able to provide feedback indicating applause or clapping and the title server might aggregate applause feedback from all spectator clients, and send an indication to the participant client(s) of the amount of applause or percentage of spectators providing applause feedback [column 15, lines 30-35]. The participant client might use that indication, e.g., to determine the energy of the simulated spectator crowd in a sports game, to award bonus points, or performs some other action [column 15, lines 35-37]. Broadcast service server 609 forwards all received game telemetry data to one or more filter servers 615 that analyze the received data and processes and/or conglomerates the data into a single stream of data, referred to as a spectator feed [column 15, lines 58-62]. Filter servers 615 may embed game checkpoints within the spectator feed wherein checkpoint data might include metadata indicating that a noteworthy event is occurring within the video game, which may be used to [column 16, lines 39-56; column 22, lines 23-26]. This would enhance spectator experience. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate additional broadcast content such as an indication of how many spectators are watching a game session, amount of applause, percentage of spectators providing applause feedback, and highlights, as taught by Spanton. This would enhance spectator experience.
Danieli-Tan-Laakkonen-Spanton do not expressly teach analyze the spectator interactions and the spectator inputs to determine spectator state metrics. Kern discloses providing spectator feedback within a gaming environment [column 1, lines 27-33] where the spectator feedback may be received from input devices such as a keyboard, a microphone, a Bluetooth headset, a mouse, a motion-based input device, a webcam, and so forth [column 2, lines 30-34]. Spectator interaction may comprise positive and negative feedback such as applause, cheering, jeering, booing, or other audible feedback [column 4, lines 45-49]. Feedback may also be received in the form of button click, mouse clicks, cursor movements, keystrokes, accelerometer, sensed input, gesture-based input, motion sensing input, facial recognition, or any combination thereof [column 4, lines 49-57]. The actions, feedback, and/or input of a plurality of spectators may be utilized in aggregate [column 5, line 50 to column 6, line 3]. An implementation module may implement the spectator feedback within the gaming environment, such as playing any applause or cheering [column 6, lines 46-56] and boos or jeering [column 6, lines 56-61]. The implementation module may generate and provide other indications of spectator feedback to complement the played feedback, such as an icon comprising an image of a “thumbs-up” or “thumbs-down” and sound effect of artificial/computer generated applause, cheering, booing, stomping, and so forth [column 6, line 62 to column 7, line 4]. Each of the indications of feedback may be provided upon the receipt of threshold levels of spectator feedback [column 7, lines 4-6]. Thus, in order to provide the other indications to complement the played spectator feedback, the implementation module would 

6-4.	Regarding claim 26, Danieli-Tan-Laakkonen-Spanton-Kern teach all the limitations of claim 25, wherein the broadcast content includes one or more of content overlaid on game video received in the broadcasts from the one or more broadcaster devices or user 15interface (UI) elements provided to the plurality of spectator devices for display according to a spectating UI, by disclosing augmenting the video data stream by adding commentary and additional data [Danieli, column 10, line 58 to column 11, line 13].

7.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Danieli et al (U.S. Patent No. 7,458,894 B2), in view of Tan (Pub. No. US 2015/0121437), in view of Laakkonen et al (U.S. Patent No. 9,005,036 B2), in view of Spanton et al (U.S. Patent No. 7,632,186), and further in view of Wong et al (U.S. Patent No. 6,999,083).

7-1.	Regarding claim 6, Danieli-Tan-Laakkonen-Spanton teach all the limitations of claim 1. Danieli does not expressly teach wherein the spectating system is further 10configured to: obtain spectating preferences for a plurality of spectators associated with the plurality of spectator devices according to the spectating UI; and determine broadcast content targeted to particular ones of the plurality of spectators according to their respective spectating preferences. Wong discloses generating a spectator experience corresponding to an occurrence of an associated game or event [column 1, lines 51-62]. [column 2, lines 26-35; column 5, lines 46-53]. This would provide a more customized spectator experience for the user. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide automatic camera control based on spectator preferences, as taught by Wong. This would provide a more customized spectator experience for the user.

Response to Arguments
8.	The Examiner acknowledges the Applicant’s amendment to claims 1, 9, and 25.
	Regarding independent claim 1, Applicant alleges that the cited portions of Danieli fail to teach or suggest generating additional broadcast content according to the game-related content, the spectator interactions, and the spectator inputs, wherein the additional broadcast content includes indications of events of the game determined from the analyzing of the spectator interactions and the spectator inputs, as has been amended to the claim. Examiner has rejected claim 1 under 35 U.S.C. 103 as being unpatentable over Danieli et al (U.S. Patent No. 7,458,894 B2), in view of Tan (Pub. No. US 2015/0121437), in view of Laakkonen et al (U.S. Patent No. 9,005,036 B2), and further in view of Spanton et al (U.S. Patent No. 7,632,186). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
	Similar arguments have been presented for independent claims 9 and 25 and thus, Applicant’s arguments are not persuasive for the same reasons.
	Applicant states that dependent claims 2-8, 10-24, and 26 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 9, and 25. However, as discussed above, Danieli, in view of Tan, in view of Laakkonen, and further in view of Spanton are considered to teach claims 1 and 9, and Danieli, in view of Tan, in view of 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVIN H TAN/Primary Examiner, Art Unit 2178